DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 20, the program is embodied on a computer readable medium. Said medium is interpreted to include non-statutory subject matter such as carrier waves, signals, and communication media because carrier waves, signals, and communication media store data within the wave, signal, or media.  While the specification lists examples of physical media, those are considered to be just non-limiting examples. The Examiner encourages Applicant to amend the claims and specification with explicit arguments that the medium is “non-transitory” or “non-transmissible.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8, said claim recites “after executing a BWP handover according to a determined execution policy …” The underlined limitations may be referring the execution policy recited in claim 1. Then, this antecedent basis issue needs to be corrected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 15-17 and 19-21 rejected under 35 U.S.C. 102(a) (2) as being anticipated by Chen et al. (US 2021/0251017, “Chen”).
Examiner’s note: in what follows, references are drawn to Chen unless otherwise mentioned.
Chen discloses “Random Access Method and Terminal” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a configuration signaling execution control method, comprising: 
in a beam recovery process and in a case of receiving configuration signaling ([0068] “When the terminal detects the beam failure, the terminal receives a radio resource control (RRC) signaling or a PDCCH command for changing the downlink BWP or the uplink BWP sent by the base station”), deciding an execution environment of the configuration signaling ([0068] “returns to contention random access.”, and [0070] “Step 1: the terminal detects the beam failure and determines to initiate beam failure recovery. The RRC command or PDCCH command for changing the downlink or uplink BWP sent by the base station is received at this time.”); and 
determining an execution policy of the configuration signaling according to a decision result ([0072] “the terminal initiates contention random access based on the currently activated uplink BWP, specifically: if the currently activated uplink BWP (UL BWP1) has contention random access resource, the terminal changes the downlink BWP to a downlink BWP (UL BWP1) with the same number as the current active uplink BWP” Note that the underlined citation is considered to be equivalent to the recited “an execution policy”).

Regarding claim 15, it is an apparatus claim corresponding to the method claim 1, except the limitations “a detection module, … a processing module” ([0186 and Fig. 6] “a processing module 601, configured to, when non-contention random access is initiated and current uplink and downlink Band Width Parts (BWPs) are inconsistent with uplink and downlink BWPs configured by a base station for non-contention random access”) and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

With respect to dependent claims:
Regarding claims 2 and 16, the method of claim 1 and the apparatus of claim 15, respectively, wherein the configuration signaling comprises band width part (BWP) handover signaling ([0068] “the terminal receives a radio resource control (RRC) signaling or a PDCCH command for changing the downlink BWP or the uplink BWP sent by the base station”)”).

Regarding claims 3 and 17, the method of claim 2 and the apparatus of claim 16, respectively, 
wherein in a case where the received configuration signaling is the BWP handover signaling, deciding the execution environment of the configuration signaling comprises at least one of the following decisions: 
decision one: in a case where the BWP handover signaling is received through a normal control resource set (See aforesaid [0068]), deciding a receiving time point of the BWP handover signaling ([0070] “the terminal detects the beam failure and determines to initiate beam failure recovery. The RRC command or PDCCH command for changing the downlink or uplink BWP sent by the base station is received at this time.”); 
decision two: in a case where the BWP handover signaling is received during a beam recovery response detection period in the beam recovery process, deciding whether the BWP handover signaling is received through a normal control resource set or a beam failure recovery control resource set; or decision three: deciding whether the BWP handover signaling comprises target resource configuration information (The last two alternatives are not examined.).

Regarding claim 19, a user equipment (See Fig. 6), comprising a processor, a memory and a communication bus (See Fig. 5); wherein the communication bus is configured to connect the processor and the memory (See Fig. 5); and the processor is configured to execute a computer program stored in the memory to implement the configuration signaling execution control method of claim 1 ([0185] “When the programs are executed by the processor, all of the implementation modes in the above embodiments of the random access method are implemented”).

Regarding claim 20, a computer-readable storage medium storing at least one computer program, wherein the at least one computer program is executable by at least one processor to implement the configuration signaling execution control method claim 1 ([0185 and Fig. 5] “When the programs are executed by the processor, all of the implementation modes in the above embodiments of the random access method are implemented”).

Regarding claim 21, a communication system, comprising a base station and a user equipment, wherein the base station is configured to send configuration signaling to the user equipment ([0074] “the base station sends the RRC command or the PDCCH command for changing the downlink or uplink BWP to the terminal.”); the user equipment is configured to process the configuration signaling according to the configuration signaling execution control method claim 1 (aforesaid [0068-0072]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2021/0251017, “Chen”). in view of Ouchi et al. (US 2020/0296576, “Ouchi”).
Examiner’s note: in what follows, references are drawn to Chen unless otherwise mentioned.
Regarding claim 4, the method of claim 3, 
wherein in a case where deciding the execution environment of the configuration signaling comprises 
the decision one, 
determining the execution policy of the configuration signaling according to the decision result comprises: 
in a case where the decision result is that the receiving time point is before beam information reporting in the beam recovery process, determining that the execution policy of the configuration signaling is one of executing the BWP handover signaling, or executing the BWP handover signaling in a case where a first condition is satisfied (This alternative is not examined.); or 
in a case where the decision result is that the receiving time point is not before beam information reporting in the beam recovery process (Note that the configuration signaling is not received before the beam failure report per [0070]), determining that the execution policy of the configuration signaling is one of refusing to execute the BWP handover signaling (This alternative is not examined.), or executing the BWP handover signaling in a case where a second condition is satisfied ([0072] “if the currently activated uplink BWP (UL BWP1) has contention random access resource, the terminal changes the downlink BWP to a downlink BWP (UL BWP1) with the same number as the current active uplink BWP” The second condition will be discussed in view of Ouchi.); or 
in a case where the decision result is that the receiving time point is before beam selection in the beam recovery process is completed, determining that the execution policy of the configuration signaling is one of executing the BWP handover signaling, or executing the BWP handover signaling in a case where a third condition is satisfied (This alternative is not examined.); or 
in a case where the decision result is that the receiving time point is not before beam selection in the beam recovery process is completed, determining that the execution policy of the configuration signaling is one of refusing to execute the BWP handover signaling, or executing the BWP handover signaling in a case where a fourth condition is satisfied (This alternative is not examined.).
It is noted that while disclosing switching a BWP according to a configuration command, Chen does not specifically teach about a second condition for switching a BWP. It, however, had been known in the art before the effective date of the instant application as shown Ouchi as follows;
executing the BWP handover signaling in a case where a second condition is satisfied ([Ouchi, 0075] “In a case that the terminal apparatus satisfies a second condition and switches the active BWP on the carrier 1 from the BWP12 to the BWP11 (switching 112)”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Chen by using the features of Ouchi in order to effectively control transmissions between two wireless network entities such that “a receiver configured to receive first information related to query for capability of the terminal apparatus; and a transmitter configured to transmit second information related to the capability of the terminal apparatus” [Ouchi, 0009]. 

Regarding claim 5, the method of claim 3, wherein in a case where deciding the execution environment of the configuration signaling comprises the decision two, determining the execution policy of the configuration signaling according to the decision result comprises: 
in a case where the decision result is that the BWP handover signaling is received through the normal control resource set (See aforesaid [0068]), determining that the execution policy of the configuration signaling is one of refusing to execute the BWP handover signaling, or executing the BWP handover signaling in a case where a fifth condition is satisfied ([Ouchi, 0075] “In a case that the terminal apparatus satisfies a second condition and switches the active BWP on the carrier 1 from the BWP12 to the BWP11 (switching 112)” Note that the second condition recited in claim 4 and the fifth condition recited in claim 5 are exclusive since the claims are independent each other.);
 or in a case where the decision result is that the BWP handover signaling is received through the beam failure recovery control resource set, determining that the execution policy of the configuration signaling is one of executing the BWP handover signaling, or executing the BWP handover signaling in a case where a sixth condition is satisfied (This alternative is not examined.).
The rational and motivation for adding this teaching of Ouchi is the same as for claim 4. 

Claim(s) 6-7 rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2021/0251017, “Chen”). in view of Chen (US 2020/0367079, “Chen079”).
Examiner’s note: in what follows, references are drawn to Chen unless otherwise mentioned.
Regarding claim 6, it is noted that while disclosing switching a BWP according to a configuration command, Chen does not specifically teach about a beam selection. It, however, had been known in the art before the effective date of the instant application as shown Chen079 as follows;
the method of claim 3, wherein in a case where deciding the execution environment of the configuration signaling comprises the decision three, determining the execution policy of the configuration signaling according to the decision result comprises: in a case where the decision result is that the BWP handover signaling comprises the target resource configuration information ([Chen079, 0034] “The base station can configure multiple BWPs for the UE. Each BWP is independently configured with various functions and resources. … the base station may configure independent random access resources, scheduling request resources, PUCCHs, SRS and the like for different BWPs.”, and [Chen079, 0040] “The base station uses the physical layer signaling Downlink Control Indicator (DCI) to explicitly change and activate the BWP.”), determining that the execution policy of the configuration signaling is executing the BWP handover signaling ([Chen079, 0040] “The base station uses the physical layer signaling Downlink Control Indicator (DCI) to explicitly change and activate the BWP.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Chen by using the features of Chen079 in order to effectively allocate resources for contention free RA such that “initiating a random access on a selected Band Width Part, BWP, where the BWP is not changed in a random access procedure.” [Chen079, 0009].

Regarding claim 7, the method of claim 3, wherein in a case where deciding the execution environment of the configuration signaling comprises the decision three ([Chen079, 0034] “The base station can configure multiple BWPs for the UE. Each BWP is independently configured with various functions and resources. … the base station may configure independent random access resources, scheduling request resources, PUCCHs, SRS and the like for different BWPs.”, and [Chen079, 0040] “The base station uses the physical layer signaling Downlink Control Indicator (DCI) to explicitly change and activate the BWP.”), the target resource configuration information comprises at least one of: reference signal resource configuration information of a target BWP, physical random access channel (PRACH) resource configuration information of a target BWP or control channel configuration information of a target BWP (See above [Chen079, 0034]).
The rational and motivation for adding this teaching of Chen079 is the same as for claim 6. 

Claim(s) 8-10 rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2021/0251017, “Chen”) in view of Ouchi et al. (US 2020/0296576, “Ouchi”) and further in view of Chen (US 2020/0367079, “Chen079”).
Examiner’s note: in what follows, references are drawn to Chen unless otherwise mentioned.
Regarding claim 8, it is noted that while disclosing switching a BWP according to a configuration command, Chen does not specifically teach about a beam selection. It, however, had been known in the art before the effective date of the instant application as shown Chen079 as follows;
the method of claim 4, after executing a BWP handover according to a determined execution policy of the configuration signaling, further comprising one of the following: re-performing beam monitoring, and determining, according to a monitoring result, whether to perform beam selection on a BWP after the BWP handover; 
determining, according to a beam monitoring result obtained before the BWP handover, whether to perform beam selection on a BWP after the BWP handover (These alternatives are not examined.); or 
performing beam information reporting according to a beam selection result obtained before the BWP handover ([Chen079] “selecting a beam on a plurality of configured BWPs according to channel quality, and the BFR is performed by initiating the random access on a BWP where the beam is located.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Chen by using the features of Chen079 in order to effectively allocate resources for contention free RA such that “initiating a random access on a selected Band Width Part, BWP, where the BWP is not changed in a random access procedure.” [Chen079, 0009].

Regarding claim 9, the method of claim 4, wherein at least one of the first condition, the second condition, the third condition or the fourth condition comprises that: the BWP handover signaling comprises target resource configuration information, and the target resource configuration information comprises at least one of: reference signal resource configuration information of a target BWP, PRACH resource configuration information of a target BWP (The first two alternatives are not examined.) or control channel configuration information of a target BWP ([Chen079, 0034] “The base station can configure multiple BWPs for the UE. Each BWP is independently configured with various functions and resources. … the base station may configure independent random access resources, scheduling request resources, PUCCHs, SRS and the like for different BWPs.”, and [Chen079, 0040] “The base station uses the physical layer signaling Downlink Control Indicator (DCI) to explicitly change and activate the BWP.”).

Regarding claim 10, the method of claim 5, wherein at least one of the fifth condition or the sixth condition comprises that: the BWP handover signaling comprises target resource configuration information, and the target resource configuration information comprises at least one of: reference signal resource configuration information of a target BWP, PRACH resource configuration information of a target BWP (The first two alternatives are not examined.) or control channel configuration information of a target BWP ([Chen079, 0034] “The base station can configure multiple BWPs for the UE. Each BWP is independently configured with various functions and resources. … the base station may configure independent random access resources, scheduling request resources, PUCCHs, SRS and the like for different BWPs.”, and [Chen079, 0040] “The base station uses the physical layer signaling Downlink Control Indicator (DCI) to explicitly change and activate the BWP.”).
The rational and motivation for adding this teaching of Chen079 is the same as for claim 8. 

Allowable Subject Matter
Claims 11-14 objected to as being dependent upon a rejected base claim, but be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 11 contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious before the effective filing date of the instant application was filed:
11. The method of claim 1, 
wherein in a case where the configuration signaling comprises higher-layer configuration signaling and the received configuration signaling is the higher-layer configuration signaling, deciding the execution environment of the configuration signaling comprises at least one of the following decisions: 
decision four: in a case where the higher-layer configuration signaling is received through a normal control resource set, deciding a receiving time point of the higher-layer configuration signaling; or 
decision five: in a case where the higher-layer configuration signaling is received during a beam recovery response detection period in the beam recovery process, deciding whether the higher- layer configuration signaling is received through a normal control resource set or a beam failure recovery control resource set.
Regarding claims 12-14, said claims depend from claim 11, thus carry the same allowable subject matter, and would be allowable if rewritten in independent form including all of the limitations of the base claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411